Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 1 of 24 PageID #: 289




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:19-CR-40109-01-KES

                   Plaintiff,
                                               ORDER ADOPTING REPORT
       vs.                                     AND RECOMMENDATION AS
                                             MODIFIED AND DENYING MOTION
MARTECE ARIELLE SADDLER,                             TO SUPPRESS
a/k/a Treshwanda Junius,

                   Defendant.


      Defendant, Martece Arielle Saddler, is charged with possession of a

firearm by a prohibited person in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2) and possession of an unregistered firearm in violation of 26 U.S.C. §§

5841, 5961(d), and 5871. Docket 1. Saddler filed a motion to suppress (1) all

physical evidence—the shotgun forming the basis of her charges, ammunition,

small amounts of drugs and paraphernalia, photos, and electronic devices—

that officers found, took, or seized during a warrant search of her apartment

unit on June 8, 2019, and (2) statements made to law enforcement concerning

the shotgun on June 20, 2019. Docket 32. Saddler alleges that the evidence

was the fruit of an illegal warrant search and seizure. Id. The court referred

Saddler’s motion to Magistrate Judge Veronica Duffy under 28 U.S.C.

§ 636(b)(1)(B). After holding an evidentiary hearing, Magistrate Judge Duffy

recommended defendant’s motion to suppress be denied. Dockets 45, 50.
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 2 of 24 PageID #: 290




Saddler filed objections to the Report and Recommendation. Docket 51. After a

de novo review of the Report and Recommendation and a review of the record,

the court adopts the Report and Recommendation as modified below and

denies Saddler’s motion.

                                LEGAL STANDARD

        This court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Because motions to

suppress evidence are considered dispositive matters, a magistrate judge’s

recommendation regarding such a motion is subject to de novo review.

28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673

(1980). In conducting a de novo review, this court may then “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1); see also United States v. Craft, 30 F.3d

1044, 1045 (8th Cir. 1994).

                                       FACTS

        A full recitation of the facts can be found in the Report and

Recommendation (Docket 50). The court has conducted a de novo review of the

evidence 1 and incorporates herein the facts as set forth in Magistrate Judge

Duffy’s Report and Recommendation.


1   An evidentiary hearing was held on August 25, 2020. See Dockets 45, 49.
                                          2
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 3 of 24 PageID #: 291




                                  DISCUSSION

      Saddler raises three objections to Magistrate Judge Duffy’s Report and

Recommendation related to her rights under the Fourth Amendment. 2 Docket

51. First, Saddler objects to Magistrate Judge Duffy’s finding that the search

warrant was adequately supported by probable cause. Id. at 2. Second, Saddler

objects to Magistrate Judge Duffy’s finding that the good-faith exception to the

exclusionary rule applied to the search warrant. Id. at 2-8. Third, Saddler

objects to Magistrate Judge Duffy’s finding that the plain view exception to the

warrant requirement justified the shotgun’s seizure. Id. at 9-13. The court will

address each objection in turn.

I.    The Search Warrant Was Adequately Supported by Probable Cause.

      Saddler objects to Magistrate Judge Duffy’s finding that the search

warrant was adequately supported by probable cause. Docket 51 at 2; Docket

50 at 26-29. Specifically, Saddler argues that the search warrant was “far

broader than probable cause merited.” Docket 51 at 2. Saddler’s arguments

focus primarily on the language used in the search warrant itself rather than




2 Saddler asks this court to reach the conclusion that the search warrant was
fatally lacking in particularity. Docket 51 at 2. Magistrate Judge Duffy reached
that same conclusion in her Report and Recommendation. Docket 50 at 9-26.
Saddler lists this under her objections but does not actually object to
Magistrate Judge Duffy’s conclusion on this point. Docket 51 at 2. This court
agrees with Magistrate Judge Duffy’s conclusion. Because neither party
objects, this court adopts Magistrate Judge Duffy’s reasoning and conclusion
that the search warrant was fatally lacking in particularity.
                                        3
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 4 of 24 PageID #: 292




the language in Detective Dunn’s affidavit in support of the search warrant.

See Docket 33 at 10-13.

      “To be valid under the Fourth Amendment, a search warrant must be

supported by a showing of probable cause.” United States v. Wallace, 550 F.3d

729, 732 (8th Cir. 2008) (quoting United States v. Summage, 481 F.3d 1075,

1077 (8th Cir. 2007)). The defendant seeking suppression bears the burden to

prove, by a preponderance of the evidence, that the search warrant was not

supported by probable cause. See United States v. Stevens, 530 F.3d 714, 718

(8th Cir. 2008) (requiring defendant seeking suppression to prove, by a

preponderance of the evidence, that affiant made false statements in the

warrant affidavit resulting in the affidavit lacking probable cause without the

false statement); United States v. Beasley, 688 F.3d 523, 530 n.2 (8th Cir.

2012) (noting the burden of proof is generally on the defendant seeking

suppression); Carter v. United States, 729 F.2d 935, 940 (8th Cir. 1984) (same);

United States v. Chaar, 137 F.3d 359, 363 (6th Cir. 1998) (same).

      Probable cause exists when a showing of facts, under the totality of the

circumstances, establishes a fair probability that evidence of a crime will be

found in the place to be searched. United States v. Ortiz-Cervantes, 868 F.3d

695, 699 (8th Cir. 2017). “If an affidavit in support of a search warrant sets

forth sufficient facts to lead a prudent person to believe that there is a fair

probability that contraband or evidence of a crime will be found in a particular

place, probable cause to issue the warrant has been established.” United States

v. Hudspeth, 525 F.3d 667, 674 (8th Cir. 2008) (quoting United States v. Grant,

                                         4
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 5 of 24 PageID #: 293




490 F.3d 627, 631 (8th Cir. 2007)) (additional citation omitted). The issuing

judge’s determination of probable cause “should be paid great deference by

reviewing courts.” Grant, 490 F.3d at 631 (quoting Illinois v. Gates, 462 U.S.

213, 236 (1983) (internal quotation omitted)).

      “When the [issuing judge] relied solely upon the supporting affidavit to

issue the search warrant, only that information which is found within the four

corners of the affidavit may be considered in determining the existence of

probable cause.” United States v. O’Dell, 766 F.3d 870, 874 (8th Cir. 2014)

(alteration in original) (quoting United States v. Solomon, 432 F.3d 824, 827

(8th Cir. 2005)). Here, the record indicates that the state magistrate judge who

issued the warrant relied solely on Detective Dunn’s affidavit in support of the

search warrant. So, the court’s probable cause analysis is limited to the

information contained in Detective Dunn’s affidavit.

      Saddler failed to meet her burden of persuasion that the warrant and

supporting affidavit lacked probable cause. Detective Dunn’s affidavit in

support of the search warrant supplied more than sufficient facts from which

the issuing state magistrate judge could find probable cause to believe

Saddler’s apartment contained evidence related to the shooting at 120 N. Cliff

Avenue. According to the affidavit, the facts were as follows. Police had reason

to believe that both Saddler and Christina Haney lived at 120 N. Cliff Avenue

Unit 1. Docket 33-2 ¶ 4. Officers learned during the investigation that Haney

and Jasmine Allen were involved in a dispute over social media. Id. ¶ 11. Two

of Allen’s brothers, along with others, went to 120 N. Cliff Avenue to settle this

                                         5
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 6 of 24 PageID #: 294




dispute “with [Haney’s] people.” Id. ¶ 12. Thus, police had reason to believe

that Allen’s brothers, along with the others, went to 120 N. Cliff Avenue in

relation to Haney. Further, video surveillance from a business across the street

from the apartment complex captures a group of eight people approaching the

complex on foot. Id. ¶ 8. That same video shows a person exiting 120 N. Cliff

Avenue, firing a handgun into a group of people, and one person falling to the

ground. Id. As the group of people fled, the shooter continued to fire at the

fleeing individuals. Id. The affidavit indicates that two of the victims were

Allen’s brothers and another was Haney’s relative. See id. ¶¶ 8-11. Both a

witness and the surveillance video informed police that the shooter then

entered a four-door Buick parked directly in front of 120 N. Cliff Avenue and

fled the scene. Id. ¶¶ 7, 10. Another witness, Haney’s mother, informed officers

that Haney is the primary driver of that Buick. Id. ¶ 6. Thus, there is a “fair

probability” that evidence of the shooting would be found in 120 N. Cliff Avenue

Unit 1 because the police had reason to believe the motive for the shooting and

the shooter were connected to Unit 1.

      Next, police had reason to believe the video camera in Unit 1’s window

contained evidence of the shooting. Officers were able to see the video camera

in Unit 1 from the parking lot where the shooting occurred. Id. ¶ 13. Officers

also saw the camera pointed at the parking lot during the protective sweep of

Unit 1. Id. Again, there is a “fair probability” that the video camera in Unit 1

contained evidence of criminal activity, specifically, footage of the shooting.




                                         6
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 7 of 24 PageID #: 295




      Detective Dunn’s affidavit provided sufficient facts to find that probable

cause existed to search for and seize storage devices associated with the

camera and items specifically related to the dispute between Haney and Allen.

Saddler attacks the broad language used in the search warrant but does not

address the language used in Detective Dunn’s affidavit. While the search

warrant was overly broad, the language in Detective Dunn’s affidavit is more

precise. Where the warrant broadly authorized seizure of “video cameras,

storage devices, any device used for social media and social media storage and

any other item related to aggravated assault,” Docket 33-1 at 2, Detective

Dunn’s affidavit specifically sought the video camera that looked over the

parking lot at 120 N. Cliff Avenue. Docket 33-2 at 3. Detective Dunn’s affidavit

sought only storage devices associated with that camera. Id. Finally, the

affidavit was narrower than the warrant as to social media devices: it noted

that law enforcement would only search for items and social media devices

related to the dispute between Haney and Allen. Id.

      Finally, the court is unconvinced with Saddler’s argument that police

lacked probable cause to search Unit 1 to the exclusion of all other apartments

at 120 N. Cliff Avenue. As discussed above, there is ample evidence to connect

Unit 1 to the shooting. Haney lived in Unit 1, the victims of the shooting were

at 120 N. Cliff Avenue to settle a dispute between Haney and Allen, and Haney

was the primary driver of the vehicle the shooter fled in.




                                        7
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 8 of 24 PageID #: 296




      This court agrees with Magistrate Judge Duffy’s conclusion that, based

on the totality of the circumstances, the search warrant was supported by

adequate probable cause. Saddler’s objection is overruled.

II.   The Good-Faith Exception to the Exclusionary Rule Applies to the
      Search Warrant.

      Saddler objects to Magistrate Judge Duffy’s conclusion that the good-

faith exception to the exclusionary rule applied to the search of Saddler’s

apartment and seizure of various items therein despite Magistrate Judge

Duffy’s conclusion that the warrant lacked particularity. 3 Docket 51 at 2.

      “The Fourth Amendment commands that no warrants shall issue, but

upon probable cause, supported by Oath or affirmation.” United States v.

Jackson, 784 F.3d 1227, 1231 (8th Cir. 2015) (quoting United States v. Fiorito,

640 F.3d 338, 345 (8th Cir. 2011)). Ordinarily, the consequence for violation of

the Fourth Amendment’s limitations is suppression of the evidence and its

fruits—a remedy known as the exclusionary rule. Id. But the exclusionary rule

does not apply “when an officer acting with objective good faith has obtained a

search warrant from a judge or magistrate and acted within its scope.” United

States v. Leon, 468 U.S. 897, 920 (1984).

      “Under the good-faith exception, evidence seized pursuant to a search

warrant later determined to be invalid [] will not be suppressed if the executing

officer’s reliance upon the warrant was objectively reasonable.” Jackson, 784



3Because the search warrant was supported by probable cause, this court
does not need to reach the issue of whether the good-faith exception would
apply to save the warrant’s purported lack of probable cause.
                                        8
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 9 of 24 PageID #: 297




U.S. at 1231. (citing United States v. Proell, 485 F.3d 427, 430 (8th Cir. 2007)).

Under this objective analysis, courts must consider “whether a reasonably well-

trained officer would have known that the search was illegal despite a judge’s

issuance of the warrant.” Id. (additional citation omitted). This is a totality of

the circumstances inquiry. See Herring v. United States, 555 U.S. 135, 145

(2009) (noting the good-faith inquiry is whether a reasonably well-trained

officer would know that the search was illegal considering all the attendant

circumstances). “These subjective circumstances frequently include a

particular officer’s knowledge and experience . . . but not [the officer’s]

subjective intent.” Id. at 145-46 (citing Ornelas v. United States, 517 U.S. 690,

699-700 (1996); Whren v. United States, 517 U.S. 806, 812-13 (1996)).

      The good-faith exception does not apply in four instances:

      (1) when the affidavit or testimony supporting the warrant contained
      a false statement made knowingly and intentionally or with reckless
      disregard for its truth, thus misleading the issuing judge;

      (2) when the issuing judge ‘wholly abandoned his judicial role’ in
      issuing the warrant;

      (3) when the affidavit in support of the warrant is ‘so lacking in
      indicia of probable cause as to render official belief in its existence
      entirely unreasonable;’ and

      (4) when the warrant is ‘so facially deficient’ that no police officer
      could reasonably presume the warrant to be valid.

Jackson, 784 F.3d at 1231 (quoting Proell, 485 F.3d at 431).

      Saddler does not allege any of the first three instances. Instead, Saddler

argues, under the fourth scenario, that the shotgun should be suppressed

because the warrant “was so facially deficient in detail . . . that the officers

                                          9
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 10 of 24 PageID #: 298




could not have reasonably presumed the warrant valid.” See Docket 33 at 9

(alteration in the original) (quoting United States v. Barnes, 749 F. Supp. 2d

1124, 1136 (D. Idaho 2010)). Saddler offers three arguments in support of her

claim that the good-faith exception does not apply: (1) the government failed to

prove the affidavit accompanied the search warrant to the scene of the search;

(2) this case involved more than mere negligence on the part of law

enforcement; and (3) Magistrate Judge Duffy failed to apply the objective officer

standard, instead focusing too much on the executing officers’ subjective states

of mind. Docket 51 at 3-8.

            A. Failure to Prove the Affidavit Accompanied the Search
               Warrant to the Scene

      Law enforcement’s failure to bring the affidavit in support of the search

warrant to the scene of the search is not fatal to the good-faith exception’s

application. Saddler relies on two cases, United States v. Decker, 956 F.2d 773

(8th Cir. 1992) and Groh v. Ramirez, 540 U.S. 551 (2004), for the proposition

that the affidavit describing the places to be searched and the items to be

seized must accompany a facially unparticular search warrant in order for the

good-faith exception to apply. Docket 51 at 3-4. Saddler’s reliance on Decker

and Groh is misplaced.

      Saddler’s case is distinguishable from Decker. There, a DEA agent’s

affidavit specifically listed various drug items to be seized. Decker, 956 F.2d at

775. But the search warrant issued by the judge did not list any of the items

described in the affidavit except a package that was already in police custody.



                                        10
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 11 of 24 PageID #: 299




Id. Further, the search warrant was a standard form warrant for stolen

property instead of drugs, and the prosecutor did not sign the warrant as

required by state law. Id. The issuing judge admitted that the warrant’s flaws

were his own fault. Id. The DEA agent executed the warrant at the residence,

but the affidavit did not accompany the warrant to the search site. Id. The

executing officers seized more than 300 items at the defendants’ residence. Id.

The Eighth Circuit affirmed the district court’s suppression of the evidence

seized from the defendants’ residence. Id. at 780. First, the court held that the

issuing judge acted as a rubber stamp for the government, thereby abandoning

his judicial role. Id. at 777. Second, the court held that the good-faith exception

did not apply to this case because the exception cannot apply “where the

issuing magistrate wholly abandoned his judicial role[.]” Id. at 778 (quoting

Leon, 468 U.S. at 923). Third, the court held the evidence was properly

suppressed by the district court because the search warrant did not satisfy the

Fourth Amendment’s particularity requirement. Id. at 779.

      Saddler misapprehends Decker’s central holding. Saddler argues that the

court held the good-faith exception did not apply to the facially unparticular

search warrant because the affidavit was not incorporated physically or by

reference and was not physically present at the time the search was executed.

Docket 51 at 3-4. But that is not what the court held. Rather, the Eighth

Circuit held that the affidavit could have cured the search warrant had it been

specifically incorporated by reference in and physically attached to the warrant,

or referenced in the warrant and physically present at the search. Decker, 956

                                        11
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 12 of 24 PageID #: 300




F.2d at 778 (emphasis added). The affidavit’s curative effect is not the same as

application of the good-faith exception. Indeed, the court noted that the good-

faith exception was inapplicable because the issuing judge wholly abandoned

his judicial role, not because the affidavit was not physically present at the

search site. Id. Saddler does not argue that the state magistrate judge wholly

abandoned his judicial role, nor does the government argue that the affidavit

cured the search warrant. Thus, the court is not persuaded by Saddler’s

reliance on Decker.

      Saddler’s case is also distinguishable from Groh. There, an ATF agent

prepared and signed a detailed application for a search warrant, supported by

a detailed affidavit. Groh, 540 U.S. at 554. Both described with particularity

various types of firearms the agent believed were located at defendants’ ranch.

Id. A magistrate issued a warrant, but the warrant merely stated a description

of the defendants’ property where the warrant called for a description of

“person or property” to be seized. Id. The warrant did not mention firearms, nor

did it incorporate by reference the application or affidavit. Id. at 554-55. The

agent led a team of law enforcement officers to defendants’ residence to execute

the warrant. Id. at 555. The agent did not bring a copy of the application or the

affidavit to the search site because both were under seal. Id. The Supreme

Court held the warrant was invalid because it failed to particularly describe the

persons or things to be seized. Id. at 557. The Court further held that the good-

faith exception did not apply to save the search warrant because “no

reasonable officer could believe that a warrant that plainly did not comply with

                                        12
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 13 of 24 PageID #: 301




[the particularity requirement] was valid.” Id. at 563. The Court stressed that

the warrant’s failure to describe anything under the items to be seized section

was fatal to the warrant. Id. at 558.

      The fact that the affidavit and application did not accompany the warrant

did not factor into the Groh Court’s good-faith exception analysis. Rather, it

played into the particularity analysis. The Court did not have to reach a good-

faith analysis because the warrant was “so facially deficient” that no reasonable

officer could presume the warrant to be valid. Proell, 485 F.3d at 431. That is

not the case here. While Detective Dunn’s warrant lacked particularity, a

reasonable officer could presume the warrant valid. Unlike the warrant in Groh,

Detective Dunn’s warrant listed various items to be seized—video cameras,

storage devices, any device used for social media and social media storage and

any other item related to aggravated assault—along with the place to be

searched—120 N. Cliff Avenue Unit 1. Docket 33-1 at 1. The court is

unconvinced by Saddler’s reliance on Groh.

      Saddler’s case is analogous to United States v. Szczerba, 897 F.3d 929

(8th Cir. 2018). In Szczerba, the Eighth Circuit found that the good-faith

exception may still apply even when the search warrant did not particularly

describe the items to be seized. Id. at 936. There, the search warrant

authorized by the magistrate failed to identify the items to be seized during the

search. Id. The affidavit in support of the warrant listed various items to be

seized, but the warrant did not incorporate the affidavit by reference. Id. But

the court held that the warrant was not so obviously deficient that no

                                        13
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 14 of 24 PageID #: 302




reasonable officer could presume the warrant valid. Id. at 938. The court

reasoned that the warrant clearly identified the places to be searched, the

warrant referred to the affidavit in its averment of probable cause, the issuing

judge signed the affidavit, and the affidavit accompanied the warrant to the

search site. Id. at 938-39. The officers in Szczerba reasonably relied on the

warrant and the good-faith exception applied. See id. at 939.

      Likewise, the officers here reasonably relied on the search warrant and

the good-faith exception applies. Most of the factors present in Szczerba are

present here: the affidavit specifically identified Saddler’s apartment as the

place to be searched, the warrant specifically referred to the affidavit in its

averment of probable cause, and the state magistrate judge reviewed and

signed the affidavit. See Docket 33-1 at 1-2. The final factor under Szczerba

was the warrant was present at the scene of the search. Docket 50 at 34. While

there is no evidence that the affidavit was present here at the search, the

officers were briefed on what items they were to seize in accordance with the

affidavit. Id. The court finds that the good-faith exception applies because the

police acted in objective good faith in obtaining the search warrant and acted

within its scope.

             B. Degree of Culpability

      “Not every Fourth Amendment violation results in exclusion of the

evidence obtained pursuant to a defective search warrant.” United States v.

Hamilton, 591 F.3d 1017, 1027 (8th Cir. 2010). The exclusionary rule “applies

only where it ‘results in appreciable deterrence.’ ” Herring, 555 U.S. at 141

                                         14
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 15 of 24 PageID #: 303




(quoting Leon, 468 U.S. at 909) (additional citation omitted). The benefits of

deterrence must outweigh the costs. Id. “The principal cost of applying the rule

is . . . letting guilty and possibly dangerous defendants go free—something that

‘offends basic concepts of the criminal justice system.’ ” Id. (quoting Leon, 468

U.S. at 908). Courts must assess the degree of culpability of police misconduct

in analyzing whether to apply the exclusionary rule. Id. at 143. Thus, “[t]o

trigger the exclusionary rule, police conduct must be sufficiently deliberate that

exclusion can meaningfully deter it, and sufficiently culpable that such

deterrence is worth the price paid by the justice system.” Id. at 144.

      Here, Saddler argues that Detective Dunn’s warrant was the result of

gross negligence. Docket 51 at 6. Saddler points to the fact that Detective

Dunn attempted to describe the items to be seized in the warrant as the basis

for his gross negligence. Id. at 5. The court is unpersuaded by this argument.

Detective Dunn’s mistake in drafting the facially deficient warrant was the

result of negligence and inexperience rather than gross negligence. Nothing in

the record indicates that Detective Dunn acted in bad faith.

      Likewise, the court is unconvinced by Saddler’s contention that, because

the search was “gratuitous,” Detective Dunn was grossly negligent. Docket 51

at 7. While officers could have seized the camera in plain view during the

protective sweep of Unit 1, Detective Dunn instead attempted to comply with

the Fourth Amendment by securing a search warrant. If anything, Detective

Dunn’s attempted compliance with the Fourth Amendment shows that he and

other officers acted in good faith. Thus, the court rejects Saddler’s argument

                                        15
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 16 of 24 PageID #: 304




that law enforcement was grossly negligent, and any deterrent effect of

suppression would be marginal at best.

             C. Objective Reasonableness

       Next, Saddler contends that Magistrate Judge Duffy focused too much on

the executing officers’ subjective states of mind rather than an objective

standard. Id. Saddler faults Magistrate Judge Duffy for considering Detective

Dunn’s inexperience, the significance of the crime being investigated, the

“rapidly-developing situation,” and the officers’ personal beliefs as to the

warrant. Id; see also Docket 50 at 33-35.

       As previously discussed, under a good-faith exception analysis, the

totality of the circumstances must be considered. See discussion supra Section

III at 9. Subjective considerations like an officer’s experience and knowledge

play into that analysis. Herring, 555 U.S. at 145-46. The nature of the crime

and the development of the situation are also among the totality of the

circumstances to be considered. Objectively, the search warrant was not so

facially deficient that no reasonable officer could presume it to be valid. See

discussion supra Section III.A. Thus, Saddler’s objection is overruled.

III.   Officer Jorgensen’s Seizure of the Shotgun Was Justified Under the
       Plain View Exception to the Warrant Requirement.

       Saddler objects to Magistrate Judge Duffy’s conclusion that Officer

Jorgensen’s seizure of the shotgun during the search of Unit 1 was justified

under the plain view exception to the warrant requirement. Docket 51 at 9.

Specifically, Saddler argues that Officer Jorgensen’s presence in the apartment



                                        16
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 17 of 24 PageID #: 305




was unlawful, the incriminating nature of the shotgun was not immediately

apparent to Officer Jorgensen, and Officer Jorgensen did not lawfully access

the shotgun. Id. at 9-13.

      “A warrantless seizure ‘is per se unreasonable, unless the police can

show that it falls within one of a carefully defined set of exceptions.’ ” United

States v. Lewis, 864 F.3d 937, 943 (8th Cir. 2017) (quoting Coolidge v. New

Hampshire, 403 U.S. 443, 474 (1971)). One such exception is the plain view

exception. See generally Horton v. California, 496 U.S. 128, 133 (1990). Under

the plain view exception, the government is required to prove (1) the officer is

lawfully present in the place where the evidence could be plainly viewed; (2) the

incriminating nature of the object is immediately apparent to the officer; and

(3) the officer has lawful access to the object. Lewis, 864 F.3d at 943. The

government’s burden is proof by a preponderance of the evidence. Coolidge,

403 U.S. at 455.

      This court agrees with Magistrate Judge Duffy’s determination that

officers relied in good faith on an unconstitutionally broad search warrant.

Thus, the first question to address is whether officers relying on an invalid

search warrant in good faith satisfies the lawful presence prong in Lewis.

             A. Lawful Presence

      Magistrate Judge Duffy correctly noted that the Eighth Circuit has not

ruled on this issue. Docket 50 at 37. Like Magistrate Judge Duffy, this court is

persuaded by those cases specifically addressing the plain view exception in

the context of the good-faith exception. See United States v. Legg, 18 F.3d 240,

                                         17
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 18 of 24 PageID #: 306




244 (4th Cir. 1994) (holding, under the plain view exception, officers were

lawfully present in defendant’s apartment during the execution of a search

warrant because they relied on an invalid warrant in good faith); United States

v. Morris, 904 F.2d 518, 519 (9th Cir. 1990) (same); United States v. Thomas,

No. 5:16-cr-001, 2016 WL 7324095, at *11 (W.D. Va. Dec. 15, 2016) (denying

motion to suppress evidence of child pornography discovered during the

warrant search of a cell phone SIM card where Leon good faith authorized the

search and the plain view doctrine justified the seizure); United States v. Wolfe,

22 F. Supp. 2d 627, 641 n.3 (E.D. Mich. 1998) (“Assuming arguendo that the

warrant was invalid to the search of the residence, but that the Leon decision’s

good faith exception is applicable, this [c]ourt would still find that the officers

were lawfully searching the defendant’s residence for purposes of the plain view

doctrine.”).

      The cases Saddler relies on are unconvincing. First, Saddler cites to the

dissenting opinion in United States v. Riley, 906 F.2d 841 (2d Cir. 1990) for the

proposition that relying on good faith and plain view eviscerates any protection

against general warrants. Docket 51 at 10. But the warrant here was far from a

general warrant. True, the warrant was insufficiently particular, however, there

were parameters guiding the officers executing the warrant. See Docket 33-1.

Next, Saddler relies on Lo-Ji Sales, Inc. v. New York, 442 U.S. 319 (1979) for the

idea that plain view does not apply when officers are present due to an invalid

warrant. Docket 51 at 10. Lo-Ji Sales is a pre-Leon case and did not analyze

whether plain view would apply in the context of a good-faith application. Thus,

                                         18
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 19 of 24 PageID #: 307




the court rejects Saddler’s arguments on this point and finds that the

government carried its burden to show that Officer Jorgensen was lawfully

present when he viewed the firearm in plain view.

               B. Incriminating Nature

      Next, Saddler argues that Magistrate Judge Duffy incorrectly concluded

that the incriminating nature of the shotgun was immediately apparent to

Officer Jorgensen.

      Under the second prong of the plain view analysis, “officers must have

‘probable cause to associate the property with criminal activity.’ ” United States

v. Brooks, 645 F.3d 971, 976 (8th Cir. 2011) (quoting United States v. Hatten,

68 F.3d 257, 261 (8th Cir. 1995)). Probable cause does not require hard

certainties, but only that the facts would warrant a reasonable person to

believe that the item may be contraband or evidence of a crime. Hatten, 68

F.3d at 261.

      Saddler argues that Officer Jorgensen could not appreciate the

incriminating nature of the shotgun until after it was measured and that the

measurement constituted manipulation in violation of Arizona v. Hicks, 480

U.S. 321 (1987). Docket 33 at 14. Officer Jorgensen testified at the suppression

hearing that he immediately noticed the shotgun’s barrel was “extremely short”

after he removed it from the shelf. Docket 49 at 50. He also testified that it

appeared to him that the barrel of the shotgun had been cut off. Id. According

to Officer Jorgensen, the barrel looked shorter than the legal minimum length,

which he knew to be 18 inches. Id. at 61. Seizing an item in plain view does not

                                         19
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 20 of 24 PageID #: 308




require that the officer be certain of its incriminating nature; instead, the

officer need only have probable cause to believe the item was incriminating in

nature. Hatten, 68 F.3d at 261. Here, the later measurement of the shotgun

merely confirmed Officer Jorgensen’s reasonable belief that the barrel was too

short. Officer Jorgensen’s testimony persuades this court that the

incriminating nature of the shotgun was immediately apparent to him because

he reasonably believed the barrel to be under the legal minimum length. Thus,

Officer Jorgensen had probable cause to seize the shotgun, and the

government has met its burden on this point.

            C. Lawful Access

      Finally, Saddler contends that Magistrate Judge Duffy erroneously

concluded that Officer Jorgensen had a lawful right of access to the shotgun.

Docket 51 at 11. Both Magistrate Judge Duffy and Saddler correctly frame the

issue as whether Officer Jorgensen’s handling of the shotgun prior to

suspecting its incriminating nature was permissible.

      The court must determine whether it was reasonable for Officer

Jorgensen to pick up the firearm to determine its incriminating nature. See

Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (internal citation omitted)

(“[T]he Fourth Amendment’s ultimate touchstone is ‘reasonableness’[.]”) For the

seizure of the shotgun to be reasonable, Officer Jorgensen must have had some

lawful justification for removing that shotgun to meet the plain view exception.

Officer Jorgensen had lawful access to the firearm when he first observed it

because, as previously discussed, he relied on an invalid search warrant in

                                        20
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 21 of 24 PageID #: 309




good faith. Had he immediately recognized the incriminating nature of the

shotgun, his seizure of the firearm would undoubtedly fall under the plain view

exception. But this case is more nuanced because Officer Jorgensen only

noticed the incriminating nature of the shotgun after picking it up. See

Minnesota v. Dickerson, 508 U.S. 336, 375 (1993) (holding that plain view

cannot justify the seizure of an item if its incriminating nature is not

immediately apparent without some further search of the item). Thus, whether

Officer Jorgensen had lawful access to pick up the shotgun depends on

whether: (1) Officer Jorgensen lawfully picked up the shotgun to secure it,

placing him in a lawful position to view the barrel, see United States v.

Arcobasso, 882 F.2d 1304, 1307 (8th Cir. 1989) (holding that seizure of

unloaded weapons in plain view was reasonable as a precaution to assure

officer safety due to the presence of persons in the home during he search); or

(2) Officer Jorgensen picked up the shotgun under the reasonable belief that

the storage devices he believed the warrant authorized him to search for could

have been under or behind it. See Hicks, 480 U.S. at 325 (noting that taking

action related to the objectives of the authorized intrusion would have justified

the government’s manipulation and search of defendant’s stolen property).

       This court agrees with Magistrate Judge Duffy’s determination that

officer safety cannot justify Officer Jorgensen’s temporary seizure of the

shotgun. Docket 50 at 44-45. Officer Jorgensen did not provide any testimony

to support a belief “that his temporary seizure of the firearm [from the shelf]

was necessary to avoid a specific, actual, imminent, or even possible risk to

                                        21
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 22 of 24 PageID #: 310




other officers” or himself. United States v. Prather, 138 F. Supp. 2d 1059, 1067

(D. Iowa 2015). There is no evidence in the record that anyone other than law

enforcement was present in the apartment during the search. See id. at 1066-

67 (suppressing the warrantless seizure of a firearm during an unrelated

search because officer safety was not a legitimate justification as no civilians

were present during law enforcement’s search of defendant’s residence).

      But Officer Jorgensen’s temporary seizure of the shotgun is justified by

virtue of his ongoing search of Saddler’s closet for storage devices the size of a

SIM card. See Hicks, 480 U.S. at 325 (noting that action related to the

objectives of the authorized intrusion is justified); Prather, 138 F. Supp. 2d at

1064 (distinguishing picking up a firearm in plain view for the sole purpose of

securing it from picking it up in furtherance of the search warrant). Here,

Officer Jorgensen’s testimony reveals that he picked up the shotgun in

furtherance of the search warrant. Officer Jorgensen testified that he was

searching for cameras, cell phones, and SIM cards. Docket 49 at 46. He

testified that a SIM card was the smallest item he searched for, measuring

about 1 inch. Id. As he searched Saddler’s bedroom, he noticed the shotgun on

a closet shelf between clothing items. Id. at 49. While Officer Jorgensen stated

he picked up the shotgun for his safety, he also noted that he moved the

shotgun in order to continue his search of the closet for SIM cards. Id. at 56.

He noted that upon removing the shotgun, there was still more to be searched

in the closet. Id. at 57. He testified that, after removing the shotgun, he




                                        22
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 23 of 24 PageID #: 311




proceeded to look through the entire closet in search of evidence authorized by

the warrant. Id. at 60.

      Saddler contends that Officer Jorgensen’s claims that he moved the

shotgun in furtherance of the search for evidence authorized by the warrant

are “inherently incredible and should not [be] believed.” Docket 51 at 12.

Saddler argues that Officer Jorgensen could plainly see that there was no

evidence under the shotgun and that he could easily have searched around it

by moving the clothing items. Id. The court is unpersuaded by Saddler’s

argument. As Officer Jorgensen testified, a SIM card is a small item. It is

entirely conceivable that a SIM card, which is about an inch large, could be

under the shotgun. So, it would be necessary for Officer Jorgensen to pick up

the shotgun to see if there were SIM cards hidden underneath it, something

that would not be possible merely by moving the clothing items around the

firearm. And even if he had merely moved the clothing items looking for a SIM

card, the size of the firearm would have been readily apparent to Officer

Jorgensen after the clothing was removed. This court finds that the government

has met its burden to prove that Officer Jorgensen had a lawful right of access

to the shotgun.

      For these reasons, the government has met its burden to show by a

preponderance of the evidence that the plain view exception to the warrant

requirement applies. Saddler’s objection is overruled.




                                       23
Case 4:19-cr-40109-KES Document 56 Filed 10/23/20 Page 24 of 24 PageID #: 312




                                  CONCLUSION

      Detective Dunn’s affidavit provided enough facts to support the state

magistrate’s finding of probable cause to issue the search warrant for 120 N.

Cliff Avenue Unit 1. The shooter, the motive, and the victims all had ties to the

apartment. While the search warrant itself was not sufficiently particular, law

enforcement’s reliance on it was in good faith and reasonable. Finally, Officer

Jorgensen’s temporary seizure of the shotgun was justified under the plain

view exception to the warrant requirement because he was lawfully present in

the apartment, the shotgun’s incriminating nature was immediately apparent

to him, and he had a lawful right of access to the shotgun. The court adopts

Magistrate Judge Duffy’s recommendation as modified and denies Saddler’s

motion to suppress. Thus, it is

      ORDERED that the report and recommendation (Docket 50) denying

Saddler’s motion to suppress is adopted as modified by this opinion.

      Dated October 23, 2020.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       24
